DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 12/15/21 and 3/30/22 have been considered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyasaka Yutaka (JP Pub. 11-249407).
	Regarding claim 1, Yutaka (fig. 1) discloses a developing device 20 comprising: a developer carrying member 23 configured to carry a developer containing toner and a carrier, for developing an electrostatic latent image formed 5on an image bearing member 10 (par. 0002); a developer container 20 (fig. 2, par. 0011) configured to accommodate the developer; and an oscillation circuit 40 (fig. 3) including a resonance circuit constituted by a coil S and a circuit portion containing a capacitor (C1, C2, fig. 13) and configured to oscillate a signal for detecting a toner concentration of the developer accommodated in said 10developer container (par. 0012), wherein said coil is formed on an inner wall surface of said developer container (see figs. 3, 7)
Regarding claim 2, Yutaka discloses wherein said circuit 15portion is formed on an outer wall surface of said developer container (see module with wiring under part 45, fig. 3.)  
Regarding claim 3, Yutaka discloses wherein said coil and said circuit portion are connected to each other via a through hole 21A, fig. 4) penetrating said developer container.
Regarding claim 4, Yutaka discloses wherein the through hole is closed with a sealing member 44 (fig. 4.)  
Regarding claim 9, Yutaka discloses an 15insulating member 45A (see fig. 5, also see protective film in the Abstract) configured to insulate said coil and the developer accommodated in said developer container, wherein a surface of said coil is coated with said insulating member.  
Regarding claim 10, Yutaka discloses wherein a surface 20resistance value of said insulating member is 500 ohms or more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yutaka.
	Regarding claims 5, 6, and 8, Yukata discloses the circuit portion is form on the outer wall surface of the developer container but does not specifically disclose the circuit portion is formed on the inner wall surface or on a side wall of the developer container. However, it would have been obvious matter of design choice to one having ordinary skill in the at the time of effectively filing of the claimed invention to modify the device of Yukata so to have the circuit portion mounted on the inner wall surface or side wall rather than on the outer wall surface, since changing the mounting location would have yielded predictable results to one of ordinary skill in the art. 
	Regarding claim 7, Yukata discloses a 5feeding member 28 (fig. 1) configured to feed the developer accommodated in said developer container, wherein said circuit portion is provided downstream of said coil with respect to a developer feeding direction of said feeding member (fig. 7.)  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG NGO whose telephone number is (571)272-2138. The examiner can normally be reached M-F 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG X NGO/Primary Examiner, Art Unit 2852